                                          Case 4:19-cv-03608-HSG Document 32 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD F. MARTINEZ,                                  Case No. 19-cv-03608-HSG
                                   8                    Plaintiff,                            ORDER VACATING BRIEFING
                                                                                              SCHEDULE
                                   9             v.
                                                                                              Re: Dkt. No. 28
                                  10     S. HATTON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In light of the Court’s October 15, 2020 Order of Referral (Dkt. No. 30), the briefing

                                  14   schedule set forth in Dkt. No. 28 is VACATED. If settlement proceedings are unsuccessful, the

                                  15   Court will set a new briefing schedule at that time.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 10/29/2020

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
